Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a processor configured to execute instructions, wherein the processor is further configured to obtain one or more fault signals via an input of the interface and to provide the selection signal to the variable voltage generator based at least in part on the one or more fault signals to cause the variable voltage generator to generate the selected output voltage in accordance with the state of the device regulated by the voltage regulator to decrease the likelihood of faults; wherein the voltage regulator is further configured to deliver the selected output voltage through the interface” in view of the other limitations as called for in independent claim 1; the limitation of “a processor configured to execute instructions, wherein the processor is configured to obtain one or more fault signals received over the input and via the bus and to provide the selection signal to the variable voltage generator based at least in part on the one or more fault signals to cause the variable voltage generator to generate the selected output voltage in accordance with the state of the device regulated by the voltage regulator to decrease the likelihood of faults” in view of the other limitations as called for in independent claim 11; and the limitation of “a processor configured to: communicate directly with the CPU using one or more digital signals transmitted over the bus to obtain fault signals; and provide the selection signal to the variable voltage generator based at least in part on the digital signals to cause the variable voltage generator to generate the selected output voltage in accordance with the state of the CPU to decrease the likelihood of faults” in view of the other limitations as called for in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849